IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-10705
                             Summary Calendar


      LOQUITA HENDERSON,

                                          Plaintiff-Appellant,

                                     v.

      CHILDREN’S MEDICAL CENTER OF DALLAS,

                                          Defendant-Appellee.

                    _______________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                            (3:98-CV-99-D)
                   _______________________________

                            December 23, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant Loquita Henderson (“Henderson”) appeals from the

district court’s grant of summary judgment to appellee Children’s

Medical Center of Dallas (“Children’s Medical Center”).             The

district court found that Henderson had not created a genuine

issue of material fact on the issue of whether Children’s Medical

Center’s stated, non-discriminatory reasons for firing Henderson

were merely a pretext for race discrimination.

      Henderson’s appeal, which borders on the frivolous, provides

  *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.

                                      1
no basis for review because she did not address the district

court’s reasons for granting summary judgment in Children’s

Medical Center’s favor.   Though Henderson asserts generally that

factual disputes exist that require further investigation, she

neither states specifically which facts show pretext or intent to

discriminate nor directs us to a record citation.   She has

therefore abandoned on appeal any legitimate arguments she might

have made about the district court’s ruling.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (“Yohey has

abandoned these arguments by failing to argue them in the body of

his brief.”).

     We have nevertheless conducted de novo review of her claims,

and we affirm for the same reasons articulated by the district

court in its memorandum opinion of May 21, 1999.




                                 2